Determination unanimously confirmed without costs and petition dismissed. Memorandum: The written misbehavior report constitutes substantial evidence of petitioner’s guilt because it alleges specific conduct sufficient to support the determination that petitioner violated the institutional rules against fighting and creating a disturbance (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; Matter of Bettis v Coughlin, 186 AD2d 1080). The officer who reported observing petitioner fighting with another inmate, and who gave petitioner several direct orders to stop fighting before petitioner complied and was escorted to another location, was not required to record whether petitioner was pushing, shoving, wrestling with or punching the inmate. Under the circumstances, the use of the word “fighting” was *917sufficiently specific to support the determination (cf., Matter of Bryant v Coughlin, supra, at 649). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Denman, P. J., Hayes, Callahan, Doerr and Fallon, JJ.